Birdsong, Judge.
Larry Givens was convicted at a joint trial with Gerald Jones of the crimes of felony murder and criminal attempt to commit armed robbery. Jones appealed the conviction to the Supreme Court which affirmed the judgment of conviction and sentence. Jones v. State, 250 Ga. 498 (299 SE2d 549). Givens’ attorney filed in that court an Anders motion to withdraw as counsel raising as the only possible error the general grounds. The Supreme Court found no error in the proceedings and a sufficiency of evidence to sustain the convictions. The Supreme Court granted the Anders motion. Givens v. State, 251 Ga. 346 (305 SE2d 589). That action became final on July 28, 1983.
Givens, pro se, filed a notice of appeal in this same case in this court on March 6, 1984. However, Givens has already had his “day in court.” He fully exhausted his appellate rights before the court having proper jurisdiction of this case and the case result is final. There is nothing more to consider. We are not the habeas corpus court and thus do not presume to consider the appeal in that light. There must be an end to litigation and that end occurs when a judgment becomes final. Such finality has occurred in this case. We have no jurisdiction over this case.

Appeal dismissed.


Quillian, P. J., and Carley, J., concur.